UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Derrick Hills, )
)
Plaintiff, )
) Case: 1:16-cv-01370 (F-Deck)
v. ) Assigned To : Unassigned
) ASSign. Date : 6/29/2016
Loretta Lynch, ) DeSCriptiOnj PrO Se Gen. Civi|
)
Defendant. )
MEMORANDUM OPINION

Plaintiff, a federal prisoner proceeding pro se, has submitted a Complaint for Violation of
Civil Rights under 42 U.S.C. § 1983 and an application to proceed in forma pauperis. The
application will be granted and the complaint will be dismissed pursuant to 28 U.S.C. § 191 5A
(requiring dismissal of a prisoner’s case upon a determination that the complaint fails to state a
claim upon which relief may be granted).

Plaintiff is incarcerated at the Federal Correctional lnstitution in Loretto, Pennsylvania.
He is serving a 46-month sentence imposed after a jury in the U.S. District Court for the Eastem
District of Michigan convicted him of five counts of criminal contempt. See Compl. at l, 5
(page numbers supplied). Plaintiff alleges that the sentencing court lacked jurisdiction because
the appointment letter of the Special Assistant United States Attorney who prosecuted him was
signed by a United States Attorney instead of the United States Attorney General. Plaintiff seeks
declaratory and injunctive relief, including his "immediate release," and an unspecified amount
of compensatory and punitive damages. ld. at 5.

Because plaintiffs success would necessarily invalidate his sentence, his claims are not

"cognizable unless and until he meets the requirements of Heck" by having the sentence

invalidated via direct appeal or habeas corpus, or declared void by an authorized tribunal. Harris
v. Fulwood, 6ll Fed. App’x l, 2 (D.C. Cir. 2015) (per curiam) (citing Heck v, Humphrey, 512
U.S. 477, 486-87 (1994)); see also z`d., quoting Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005)
("Heck applies ‘no matter the relief sought (damages or equitable reliet) . . . if success in [the]
action would necessarily demonstrate the invalidity of confinement or its duration"’). Nothing in
the complaint suggests that plaintiff s sentence has been invalidated. On the contrary, this Court
recently transferred plaintiff s petition for a writ of habeas corpus to the Westem District of
Pennsylvania. See Hz`lls v. Lynch, No. 16-1072 (UNA) (D.D.C. Jun. 8, 2016), appeal pending,
D.C. Cir. No. l6-5l78. Consequently, this action will be dismissed without prejudice for failure

to state a claim. A separate order accompanies this Memorandum Opinion.

 

Date: June l z ,2016